Citation Nr: 1228596	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for sleep apnea, previously claimed as respiratory problems.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969, to include service in Korea in an area near the demilitarized zone (DMZ).

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued by the RO in Pittsburgh, Pennsylvania in June 2007, in which the RO denied service connection for diabetes mellitus, claimed as due to exposure to herbicide agents; peripheral neuropathy, to include as secondary to diabetes mellitus; sexual dysfunction, to include as secondary to diabetes mellitus; hypertension, to include as secondary to diabetes mellitus; sleep apnea; hearing loss; and tinnitus.  A timely notice of disagreement (NOD) as to these issues was received from the Veteran in May 2008.  A statement of the case (SOC) was issued later that month, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) which was also received in May 2008.

The Board's decision addressing the claims for service connection for peripheral neuropathy, to include as secondary to diabetes mellitus; sleep apnea; hearing loss and tinnitus are set forth below.  The claims for service connection for diabetes mellitus, claimed as due to exposure to herbicide agents; erectile dysfunction, to include as secondary to diabetes mellitus; and hypertension, to include as secondary to diabetes mellitus, on their merits, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  No peripheral neuropathy or any other neurological disorder, sleep apnea, hearing loss, or tinnitus was noted during the Veteran's active duty service; nor was hearing loss manifested to a compensable degree within one year from the Veteran's separation from active duty service.

3.  Although the Veteran has complained of pain, numbness, and tingling in his right upper extremity, neck, and right ear, there is no competent medical evidence that such symptoms have been attributed to a peripheral neuropathy diagnosis.

4.  Sleep apnea was initially diagnosed in 2003, approximately 34 years after the Veteran's discharge from service, and there is no competent and credible evidence or opinion in the record of a medical relationship between the Veteran's sleep apnea and active duty service.

5.  According to the Veteran's reported history, the onset of hearing loss and tinnitus occurred sometime between 1975 and 1985, at least six years after his separation from active duty service and he was exposed to post-service occupational noise exposure while working in a steel mill and a power plant.

6.  The evidence reflects the initial medical diagnosis of hearing loss in October 2001, approximately 32 years after the Veteran's separation from service.

7.  There is no competent and credible evidence or opinion in the record of a medical relationship between the Veteran's current hearing loss and tinnitus and his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for service connection for hearing loss are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2011).

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for diabetes mellitus, claimed as due to herbicide agents, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A separate January 2006 pre-rating letter provided notice as to the same in relation to the Veteran's claims of service connection for sleep apnea, previously claimed as respiratory problems; tinnitus; hearing loss; and peripheral neuropathy on both a direct and secondary basis.  A separate May 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2007 rating decision reflects the initial adjudication of the claim after issuance of the October 2005, January 2006, and May 2006 letters.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, as well as the Veteran's service personnel records.  The Board finds that no additional RO action to further develop the record on the claims decided herein.

The Board notes that the Veteran was not afforded a VA examination and VA has not otherwise obtained a medical opinion in connection with the claims for service connection for peripheral neuropathy, sleep apnea, hearing loss, or tinnitus.  However, as explained in more detail below, on these facts, no such examinations or medical opinions are required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.

Service connection may be presumed, for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, which develop to a compensable degree (10 percent for sensorineural hearing loss) within a prescribed period after discharge from service (one year for sensorineural hearing loss), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

A.  Peripheral Neuropathy

In his November 2005 claim, the Veteran generally asserts entitlement to service connection for peripheral neuropathy.  He contends, in his May 2008 substantive appeal, that his claimed peripheral neuropathy is secondary to his claimed diabetes mellitus.

Upon careful and thorough review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for peripheral neuropathy, either on a direct basis or under the theory that it may be secondary to his claimed diabetes mellitus.  In this regard, there is no evidence in the claims file that the Veteran has ever received a peripheral neuropathy diagnosis either during or after his active duty service; nor does the evidence indicate a current neurological disorder of any kind.

The service treatment records include a February 1968 enlistment examination report which reveals normal clinical neurologic findings and normal findings in the upper and lower extremities.  The enlistment examination report also does not note any subjectively reported neurological symptoms such as pain, numbness, or tingling in any of the Veteran's extremities.  Subsequent service treatment records similarly do not reflect any subjectively reported neurological symptoms, nor are any objective findings or diagnoses of peripheral neuropathy or other neurological disorders reflected in the records.  At his October 1969 separation examination, the Veteran expressly denied a prior history of symptoms such as neuritis or paralysis.  Although the Veteran reported a history of foot trouble, notations made on the Report of Medical History indicate that such complaints are attributable to athlete's foot.  Once again, a clinical examination revealed normal neurologic findings and normal findings in the upper and lower extremities.

Post-service treatment records from Dr. M., dated from March 1994 to December 2005, include a March 1994 record which reflects complaints of pain, numbness, and tingling which involved the Veteran's right hand, right shoulder, posterior neck, and right ear.  A physical examination performed at that time revealed tenderness over the right deltoid and posterior neck with numbness of the right thumb.  Follow-up treatment records from April 1994 reflect that x-rays of the cervical spine and nerve conduction studies indicated a probable cervical spondylosis with nerve root irritation.  Subsequent records from Dr. M. do not reflect further related complaints or treatment.

Likewise, VA treatment records from the VA Medical Center (VAMC) in Butler, Pennsylvania, dated from June 2003 through March 2007, do not indicate any ongoing complaints of pain, numbness, tingling, or other neurologic symptoms in either the upper or lower extremities.  Notably, problem lists contained in the VA treatment records do not identify peripheral neuropathy or other neurologically-based disorders among the Veteran's reported or treated disorders.

The evidence of record simply does not reflect treatment for or diagnosis of a peripheral neuropathy, as generally claimed by the Veteran.  Rather, to the extent that the evidence indicates the presence of neurological symptoms in the right upper extremity in 1994, the evidence also suggests that such symptoms are related to a cervical spine disorder that has not been shown to be related in any way to the Veteran's active duty service or to the Veteran's claimed diabetes mellitus.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for peripheral neuropathy must be denied, on both a direct basis and under the theory that it may be secondary to the Veteran's claimed diabetes mellitus, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

To the extent that the Veteran's contentions may be construed as asserting a peripheral neuropathy diagnosis and an etiology opinion therefor, the Board finds that these contentions do not provide a basis for allowance of the claim.  In addressing lay evidence and determining what, if any, probative value may be attached to it, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).

Proper disposition of the Veteran's claim in this case, however, turns on the complex medical matters of whether the Veteran has a current peripheral neuropathy (a medical diagnosis) and whether there is a relationship between the diagnosed peripheral neuropathy, for which service connection is sought, and either service or service-connected disability.  These medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on these medical matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, to the extent that the Veteran looks to his own assertions to establish both a peripheral neuropathy diagnosis and a positive etiology opinion, the Board concludes that the Veteran's lay assertions in this regard have no probative value.

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed peripheral neuropathy.  In general, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion, as there is simply no medical or other persuasive evidence whatsoever indicating a current peripheral neuropathy.  As the current record does not reflect even a prima facie claim for service connection for the claimed disability, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  

In the absence of evidence of a current peripheral neuropathy, a remand of this case for an examination or to obtain a medical opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provides a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)

For all of the foregoing reasons, the Board finds that the claim for service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, absent any credible supporting evidence of a current disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Sleep Apnea

In his November 2005 claim, the Veteran also asserts generally that he is entitled to service connection for a non-specified "respiratory disorder" that had been ongoing for the past 15 years.  In an August 2006 statement, he asserts more specifically that his respiratory problems began during active duty service in Korea and has required treatment via bronchodilators, inhalers, and a CPAP for sleep apnea.

The Board also finds that the Veteran is not entitled to service connection for sleep apnea.  In support of this conclusion, the Board notes that although the post-service treatment records reflect a current sleep apnea diagnosis, the evidence does not show that the Veteran's sleep apnea was either incurred during service or is etiologically related to an injury or illness incurred during active duty service.

Contrary to the Veteran's assertion that his sleep apnea began during service in Korea, the service treatment records do not reference any subjectively reported sleep or respiratory disturbance, nor do they indicate an in-service diagnosis of sleep apnea.  In this regard, the February 1968 enlistment examination report reflects that the Veteran did not report a prior history of sleep apnea or respiratory illness, other than hay fever.  A clinical examination at that time revealed normal findings of the head, face, neck, and scalp; sinuses; mouth and throat; and the lungs and chest.  Subsequent service treatment records do not reflect any treatment related to any respiratory symptoms or illnesses, including sleep apnea.  At the September 1969 separation examination, the Veteran once again reported a prior medical history of hay fever, but expressly denied ear, nose or throat trouble, chronic or frequent colds, asthma, shortness of breath, or frequent trouble sleeping.  A physical examination at that time once again revealed grossly normal findings of the head, face, neck, and scalp; nose; mouth and throat; and lungs and chest.

Post-service treatment records from Dr. M. reflect initial complaints of poor sleep in September 2003, nearly 34 years after the Veteran's separation from service.  An overnight polysomnogram performed in November 2003 at Jameson Hospital revealed severe obstructive sleep apnea.  Subsequent records for treatment with Dr. M. through December 2005 and VA treatment records dated from June 2003 through March 2007 reflect ongoing complaints of sleep disturbance treated via CPAP machine.  Nonetheless, these records do not reflect any opinions as to when the Veteran's sleep apnea began, nor do they reflect any etiology opinions.

Overall, the only opinion in the record concerning the onset and etiology of the Veteran's sleep apnea are the lay contentions made by the Veteran in his claims submissions.    Certainly, under the legal authority governing the probative weight of lay assertions which are discussed above, the Veteran is competent to offer probative statements as to the time of onset and subsequent continuity of his sleep apnea.  See Barr, 21 Vet. App. at 308-09; Jandreau, 492 F.3d at 1376-77; Charles, 16 Vet. App. at 374; Falzone, 8 Vet. App. at 405.

Nonetheless, the Board does not find that the Veteran's assertions of onset of sleep apnea during service in Korea are credible, as they are inconsistent with the information documented in his service treatment records.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  However, the Court has held that where there is a lack of notation of a medical condition or symptoms where such notation would normally be expected, the Board may consider the absence of such references in the record as evidence that the condition or symptoms did not exist.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).

In this case, the Veteran's assertion that he began experiencing sleep apnea during his active duty service in Korea is contradicted by the inconsistent statement made in his original claim that his sleep apnea approximately began in 1990.  Also, the absence of any objectively noted respiratory findings or sleep disturbances or any sleep apnea diagnoses in the service treatment records further contradicts the Veteran's assertion of onset during service.  In this regard, the notation of such symptoms and diagnoses would normally be expected in the Veteran's service treatment records, including his enlistment and separation examination reports.  Hence, the absence of such notation in the service treatment records suggests that the Veteran's sleep apnea disorder did not exist during his active duty service, contrary to the Veteran's assertions.  Id.  Also, and as noted above, the separation examination reflects that the Veteran expressly denied such symptoms.  Moreover, the earliest indication in the record of subjective complaints associated with sleep apnea and a sleep apnea diagnosis are reflected in records for treatment in September 2003, nearly 34 years after the Veteran's separation from service.  The passage of many years between discharge from active service and the medical documentation of the Veteran's sleep apnea also casts doubt upon the Veteran's assertions and weighs against his claim.  Maxson, 230 F.3d at 1333.  In view of these inconsistencies, the Board finds that the Veteran's assertions of onset of sleep apnea during service are not credible.  As such, the Board is unable to assign any probative weight to the Veteran's assertions.

The Board also notes that the Veteran has not been afforded a VA examination to determine the etiology of his diagnosed sleep apnea.  Such an examination, however, is not required in this case in the absence of any competent or credible evidence showing that the Veteran's sleep apnea is etiologically related to his active duty service.  As the record also does not establish a prima facie claim for service connection for sleep apnea, VA is also not obliged to obtain any medical opinion to ascertain the etiology of the Veteran's sleep apnea.  See 38 U.S.C.A. § 5103A(d); Wells, 326 F. 3d. at 1384.  See also Duenas, 18 Vet. App. 512.

For all of the foregoing reasons, the Board finds that the claim for service connection for sleep apnea, previously claimed as a respiratory disorder, must be denied.  In reaching this conclusion, the Board has again considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is also not applicable as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Hearing Loss and Tinnitus

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In his November 2005 claim, the Veteran asserts that he had been experiencing hearing loss and tinnitus in both ears for "the past 20 to 30 years."  Hence, the Veteran appears to assert the onset of hearing loss and tinnitus sometime during the time frame between 1975 and 1985.  

At an October 2001 evaluation and treatment at the Butler VAMC, the Veteran reported both in-service noise exposure from artillery fire, and post-service occupational noise exposure from working in a steel mill and power plant environment.  Interestingly, the Veteran does not expressly allege in his claims submissions that his hearing loss and tinnitus are attributable to his in-service noise exposure, nor do the treatment records and other evidence in the record indicate any such allegations.  Nonetheless, such allegations would appear to be implied by nature of the Veteran's claims for service connection for hearing loss and tinnitus.

In this case, the service records show that the Veteran's active duty service included service in Korea from September 1968 to November 1969, while attached to Battery B, 5th Battalion, 38th Artillery.  A DA Form 20, Enlisted Qualification Record reflects that the Veteran's military occupational specialty (MOS) during service in Korea was that of a cannoneer.  Certainly, such service would appear to be consistent with the Veteran's contention that he experienced acoustic trauma during service.  Nonetheless, considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that the record presents no basis for a grant of service connection for hearing loss and tinnitus.

The Veteran's service records do not reflect any complaints of hearing loss or tinnitus, nor do they indicate any treatment for such disorders.  The Board notes, however, that a comparison of audiometric studies performed at the Veteran's February 1968 enlistment examination and October 1969 separation examination indicates that, overall, pure tone thresholds increased in both ears for the frequencies from 500 to 4000 Hertz.  Audiometric testing on enlistment examination revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
15
LEFT
0
0
0
0
5

Audiometric testing performed at the Veteran's separation examination indicated the following pure tone results:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
-
0
LEFT
10
10
5
-
10

The aforementioned October 2001 post-service VA treatment records reflect that the Veteran reported decreased hearing and that he was required to ask people to repeat themselves during conversations and to watch television or listen to the radio at a high volume.  He did not report any tinnitus at that time.  Audiometric testing performed at that time revealed the following pure tone results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
30
LEFT
15
20
10
15
35

Speech discrimination tests revealed speech recognition ability of 100 percent in the right ear, but only 92 percent in the left ear.  Based upon these findings, the treating VA physician diagnosed mild sensorineural hearing loss at high frequencies beginning at 4000 Hertz.  As noted above, the Veteran reported in-service noise exposure due to artillery fire, as well as post-service noise exposure from post-service occupations in a steel mill and a power plant.  Nonetheless, the treating VA physician did not offer an etiology opinion for the Veteran's hearing loss.

Four years later, in May 2005, the Veteran sought private evaluation and treatment for reported tinnitus and hearing loss from Dr. D.C.  At that time, the Veteran stated that he had been aware of his hearing loss and tinnitus "for a while" but did not offer a more specific timeframe concerning the onset of his hearing loss and tinnitus.  Audiometric testing revealed the following puretone results:








HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
50
LEFT
20
15
15
15
40

Speech discrimination tests revealed speech recognition ability of 92 percent in both ears.  Overall, Dr. D.C. interpreted the above findings as showing high frequency sensorineural hearing loss in the left ear from 4000 to 8000 Hertz and steeply sloping asymmetrical high frequency sensorineural hearing loss in the right ear from 2000 to 8000 Hertz.  Once again, however, Dr. D.C. did not provide an etiology opinion in relation to these diagnoses.

In March 2007, the Veteran returned to VAMC Butler for reported difficulty in understanding speech without visual cues and amidst background noise.  Although audiometric testing was apparently performed, specific pure tone thresholds from 500 to 4000 Hertz are not expressed in this record.  The record indicates, however, that the audiometric testing was indicative of mild low frequency left ear hearing loss at 250-1000 Hertz rising to normal at 2000 Hertz, and again sloping from mild to moderate sensorineural hearing loss at 3000 to 8000 Hertz, as well as mild sloping to severe sensorineural hearing loss in the right ear.  Specific results from speech recognition testing are also not expressed in the record, which indicates only that demonstrated word recognition was "excellent".

Although the Board notes that the audiometric testing performed at his enlistment and separation examinations, the Board also recognizes that the absence of in-service evidence of hearing loss is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, and pertinent to the Veteran's claim for tinnitus, the Board reiterates that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Notwithstanding the above, the evidence still does not permit service connection  for hearing loss or tinnitus.  The Board acknowledges that the post-service treatment records, beginning in October 2001, indicate a hearing loss disability, as defined under 38 C.F.R. § 3.385 for the left ear.  Subsequent private audiometric tests from May 2005 indicate worsened hearing in the left ear, as well as hearing loss in the right ear which also met the criteria for hearing loss disability under 38 C.F.R. § 3.385.  Nonetheless, the service records do not reflect any complaints of hearing loss or tinnitus, nor do they reflect any objective findings indicating the presence of hearing loss or tinnitus during service.  Once again, such notations would be expected in the Veteran's service records, and the absence of such notation indicates that the Veteran did not experience hearing loss or tinnitus during service.  Moreover, the evidence does not contain any competent and credible opinions that the Veteran's hearing loss or tinnitus is etiologically related to the in-service noise exposure or to any other injury incurred during active duty service.  Similarly, the Veteran does not contend that his hearing loss or tinnitus began during his active duty service, nor does he assert that either began within a year from his separation from active duty service.  Rather, the Veteran appears to acknowledge that his hearing loss and tinnitus began no earlier than 1975, approximately six years after his separation from service.  As noted in the foregoing analysis in connection with the Veteran's other claims, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson, 230 F.3d at 1333.  Given the Veteran's admission to his treating physicians that he experienced noise exposure in his post-service occupations in both steel mill and power plant settings, the passage of time between the Veteran's separation from service and reported initial onset of hearing loss and tinnitus particularly weighs against the Veteran's claims.  In this regard, the length of time that passed between the Veteran's separation from service and his reported onset of hearing loss and tinnitus suggests that both are etiologically related to his post-service noise exposure, rather than his in-service noise exposure.

The Veteran also has not been afforded a VA examination to determine the nature and etiology of his hearing loss or tinnitus.  In the absence of any evidence showing that the Veteran's hearing loss and tinnitus began during service or within a year from his separation from service, or that that his hearing loss and tinnitus is otherwise etiologically related to service, the evidence also does not establish a prima facie case for service connection.  Under the circumstances, such an examination is also not required.  See 38 U.S.C.A. § 5103A(d); Wells, 326 F. 3d. at 1384.  See also Duenas, 18 Vet. App. 512.

For all of the foregoing reasons, the Board finds that the claims for service connection for hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has again considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, is denied.

Service connection for sleep apnea, previously claimed as respiratory problems, is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

In a September 2005 claim and through statements made in subsequent claims submissions, the Veteran asserts entitlement to service connection for diabetes mellitus, which he alleges was incurred as a result of herbicide exposure during active duty service in Korea from September 1968 to November 1969.  In a November 2005 claim, the Veteran also asserts entitlement to service connection for hypertension and sexual dysfunction, both claimed as secondary to diabetes mellitus, as well as service connection for hearing loss and tinnitus.

With respect to his purported service in Korea, the Veteran states in an August 2006 VA Form 21-4138 that he was attached to the 2nd Infantry Division, 2-38 Infantry, Battery B, 5th Battalion, 38th Artillery.  According to the Veteran, such service was located in the American sector of the DMZ, within yards of the fence line.

Consistent with the Veteran's assertions, the service records corroborate that the Veteran did serve in Korea from September 1968 to November 1969, while attached to Battery B, 5th Battalion, 38th Artillery.  Pertinent to the current appeal, there exists a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (i.e., January 9, 1962, to May 7, 1975) and veterans who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)-(iv).  The DoD has identified a number of units or other military entities that were operating in or near the Korean DMZ during the qualifying time period.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p).  Veterans assigned to one of these units or entities during the qualifying time period will be presumed to have been exposed to herbicide agents. Id.  In this case, the DoD has identified the Veteran's unit, 5th Battalion, 38th Artillery, as having operated in the area of the DMZ during the qualifying time period.  Accordingly, the Veteran must be presumed to have been exposed to herbicide agents, to include Agent Orange, during his active duty service.

If a veteran is either shown by the evidence or is presumed to have been exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In this case, the post-service treatment records do not reflect an expressed diabetes mellitus, type II diagnosis.  Nonetheless, as pointed out by the Veteran's representative in a March 2012 written brief presentation, the records do consistently indicate elevated blood glucose levels.  In this regard, VA treatment records show that blood tests performed in November 2002, March 2004, and December 2006 reflect blood glucose levels of 119 mg/dl, 124 mg/dl, and 131 mg/dl respectively.  Despite the elevated glucose levels reflected above and the Veteran's presumed exposure to herbicide agents during service, VA has not yet afforded the Veteran a VA examination for diabetes mellitus, type II.  As the Veteran's presumed exposure to herbicide agents would place him in a defined group that is at particular risk for diabetes mellitus, type II, and in view of the documented elevated glucose levels, the Board finds that a VA examination is necessary in this case to confirm diabetes mellitus, type II diagnosis.  38 C.F.R. § 3.169(c)(4).

In relation to the Veteran's claim for erectile dysfunction, to include as secondary to diabetes mellitus, type II, the post-service treatment records include a November 2002 private treatment records from Dr. P., which reflects initial complaints of decreased libido and erectile dysfunction that had been occurring for the past six months.  At that time, Dr. P. diagnosed erectile dysfunction.  The Board notes that these complaints and diagnosis appear to coincide with the Veteran's November 2002 VA blood test results which, for the first time in the record, indicate elevated blood glucose levels that may be indicative of diabetes mellitus, type II.  The chronology of the Veteran's symptoms appears to suggest that the Veteran's diagnosed erectile dysfunction may be etiologically related to a possible diabetes mellitus, type II diagnosis.  As such, the Board finds that a VA examination is also necessary to determine the nature and etiology of the Veteran's erectile dysfunction.  38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's claim for service connection for hypertension, VA treatment records dated from December 2006 to March 2007 indicate that the Veteran has been taking lisinopril and metoprolol tartrate, which are both commonly prescribed for treatment of hypertension.  The Board also notes that problem lists contained in these records reflect a prior medical history of hypertension.  Although the Veteran has not expressly raised a theory for service connection on a secondary basis due to diabetes mellitus type II, the Board notes that VA has a duty to consider a claim under all theories of entitlement.  In this regard, VA must fully and sympathetically develop a veteran's claim to its optimum, which requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  In this case, where the Veteran's hypertension appears to have arisen subsequent to elevated glucose findings beginning in November 2002, and the Veteran's claim for service connection for diabetes mellitus remains pending, the evidence appears to raise the possibility that the Veteran's hypertension may be related to diabetes mellitus, type II, to the extent that such a disorder is diagnosed on examination.  Accordingly, the VA examination for diabetes mellitus, type II, as directed above, should also include an examination of the Veteran's hypertension; both to confirm its diagnosis and to determine its etiology.  38 C.F.R. § 3.159(c)(4).

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, may well result in denial of his claims.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining the requested medical opinions, to ensure that all due process requirements are met and that the record before the examiners is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.

In this regard, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Butler, Pennsylvania, dated through March 2007; however, more recent records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the Butler VAMC since March 2007, following the current procedures prescribed in 38 C.F.R. § 3.159 as it regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal. The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159  (2011).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.
Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the VAMC in Butler, Pennsylvania all outstanding pertinent records of evaluation and/or treatment of the Veteran, dated from March 2007 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate examiner, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify whether the Veteran has current diabetes mellitus, type II; hypertension; and erectile dysfunction.  If the examiner diagnoses hypertension and/or erectile dysfunction, the examiner should also offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that the hypertension and/or erectile dysfunction had its onset during his active duty service, or is/are otherwise medically related to an injury incurred during service, or, if the examiner diagnoses diabetes mellitus, type II, is/are proximately due to or a result of the Veteran's diabetes mellitus, type II.  In rendering the requested opinion, the examiner should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.

The examiner should set forth all examination findings (if any) along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should readjudicate the claims on appeal.  

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claims on appeal, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claims for service connection for diabetes mellitus, claimed as due to exposure to herbicide agents; erectile dysfunction, to include as secondary to diabetes mellitus; and hypertension, to include as secondary to diabetes mellitus, in light of pertinent evidence (to particularly include all evidence that has been added to the record since the RO's last adjudication of the claim) and legal authority (to include the provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) pertaining to presumptive service connection based on in-service herbicide exposure, and 38 C.F.R. § 3.310 pertaining to secondary service connection).

8.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional, pertinent legal authority considered-to include 38 C.F.R. §§ 3.307(a)(6), 3.309(e), and 3.310-along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


